Honorable James C. Kirkpatrick Secretary of State State of Missouri Capitol Building, Room 211 Jefferson City, Missouri 65101
Dear Mr. Kirkpatrick:
This opinion is in response to your question asking:
         "Does Section 59.310, as amended by S.B. 112, apply to U.C.C. financing statements?
         If so, does 59.310 prohibit county recorders from accepting for recording, U.C.C. financing statements which are printed in type smaller that 8 point?
         If Section 59.310 is applicable to U.C.C. financing statements and does not prohibit county recorders from accepting U.C.C. financing statements which are printed in type smaller than 8 point, would the recording be valid to perfect a security interest?"
Senate Bill No. 112 of the First Regular Session, 79th General Assembly, amended Section 59.310, RSMo 1969 and enacted a new section with the same number.
Subsection 1(2) of amended Section 59.310 provides:
              "The size of print or type on any document to be recorded shall not be smaller than 8 point. Should any document to be recorded contain type smaller than 8 point, such document must be accompanied by an exact typewritten copy thereof which will be recorded contemporaneously with the document;"
It is our view that the above provisions make it quite clear that the size of print or type on any document to be recorded shall not be smaller than 8 point and that if any document contains type smaller than 8 point it must be accompanied by an exact typewritten copy of the document. Thus, if a portion of the print is smaller than 8 point the entire document must be accompanied by an exact typewritten copy. However, we do not believe that this requirement includes parenthetical instructional information.
We note that the Uniform Commercial Code and actual past practice has distinguished between filing and recording in the recorder's office. Insofar as recording is concerned it is our view that this section is applicable to uniform commercial code documents which are to be recorded in the office of the recorder of deeds. Such uniform commercial code documents which are merely filed as distinguished from recorded by the recorder of deeds need not be in such type.
CONCLUSION
It is the opinion of this office that Section 59.310, as amended by Senate Bill No. 112, First Regular Session, 79th General Assembly, requires the print on any document to be recorded by the recorder of deeds to be 8 point and that if any document contains type smaller than 8 point such document must be accompanied by an exact typewritten copy thereof which will be recorded contemporaneously with the document.
The foregoing opinion which I hereby approve was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN ASHCROFT Attorney General